Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (PGPub 2014/0288763).
Regarding claim 1, Bennett teaches a modular tracked vehicle 10, comprising: a chassis hull 40 having a first end, a second end, a left side, a right side, and a top surface (see Figure 25).  The chassis hull is configured to contain an energy reservoir (gas tank 724 and batteries 710); and a first final drive 706/708 is coupled to the first end of the chassis hull, the first final drive including an enclosure (each motor/gearbox includes an enclosure and the tub provides an enclosure for both motor/gearboxes) that at least partially contains a gear box 708 and at least one drive axle (between the gearboxes and the drive sprockets (shown in Figures 9A and 9B, for example) configured to drive first and second drive sprockets for propelling the modular tracked vehicle, wherein the first final drive is constructed and arranged to detach from the chassis hull and be replaced with a second final drive having different components from those of the first final drive (different final drive arrangements are taught).  
Regarding claim 13, Bennett teaches a method of providing a modular tracked vehicle, comprising: providing a chassis hull having a first end, a second end, a left side, a right side, and a top surface, the chassis hull configured to contain an energy reservoir, as discussed above.  It teaches attaching a first final drive to the first end of the chassis hull, the first final drive including an enclosure that at least partially contains a gear box and at least one drive axle configured to drive first and second drive sprockets for propelling the modular tracked vehicle, and replacing the first final drive with a second final drive having different components from those of the first final drive (it teaches replacing a hydraulic drive arrangement with a hybrid electric drive arrangement).  
Regarding claim 20, Bennett teaches all of the claimed features including a platform (tub 4) with the claimed structure that is adapted to support different first final drives, as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 8, 11, 12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Schaper (USPN 5,934,397).
Regarding claim 2 and 14, Bennet lacks a final drive having a rear surface that abuts the first end of the chassis hull the rear surface of the first final drive having a set of apertures through which power and control lines are passed for applying power and control to the first final drive.  
Schaper teaches a modular vehicle having a first final drive (rear section 16) having a rear surface that abuts the first end of the chassis hull 18, the rear surface of the first final drive having a set of apertures through which power and control lines are passed for applying power and control to the first final drive (this is implied in that motors 34, 36, 38, in the final drive require wired electrical connections to the batteries 32 and control connections to the manual controls in the main chassis, therefore, apertures between the main chassis and the first final drive are suggested).
It would have been obvious to one of ordinary skill in the art to configure the Bennet chassis with a final drive having a rear surface that abuts a first end of the chassis hull and has apertures for control and electrical power lines, as suggested by Schaper, in order to allow for easy replacement of the final drive.
Regarding claim 3, Bennett teaches that the energy reservoir in the chassis hull includes a set of batteries 32.  Schaper suggests that power and control lines include electrical cabling configured to supply electrical power from the set of batteries to one or more electric motors of the first final drive, as discussed above.
Regarding claim 4, Bennet suggests the use of different final drives that have different torque and speed capabilities.
Regarding claim 6, Schaper teaches that the second end of the chassis hull is configured to attach to any of multiple interchangeable nose pieces, each of the multiple nose pieces, when attached to the chassis hull, sitting flush with the second end of the chassis hull and providing an appearance of being integral with the chassis hull.  It would have been obvious to one of ordinary skill in the art to provide a detachable nose piece to the Berrett vehicle, in view of Schaper, in order to allow for easy replacement of the front end of the vehicle.
Regarding claims 8 and 17, the combination teaches the top surface of the chassis hull (tub 40) is configured to attach to any of multiple, interchangeable top-mount assemblies (several different embodiments of top mounted assemblies are described in para [0044]-[0046]).  
Regarding claims 11, 12, and 19, Bennett teaches that the left and right sides of the chassis hull are each adapted to attach to interchangeable suspension carriers having differing characteristics (multiple embodiments of suspension, having different load-carrying capacity, are disclosed as being usable with the chassis).  
Regarding claim 18, Bennett teaches an electronic throttle control, that has a computing device, for the engine is mounted in the chassis.  Since the controls are in the top-mount assembly, it would have been obvious to one of ordinary skill in the art to provide a communication channel that extends between the chassis hull and the first top-mount assembly in order for the driver, who is located in the top-mount assembly, to control operation of the vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Schaper as applied to claims 2-4, 6, 8, 11, 12, 14, and 17-19 above, and further in view of Goodwin (PGPub 2009/025276).
The combination is silent regarding a diesel fuel tank and diesel engine.  Bennett, however, teaches positioning a fuel tank 724 for an internal combustion engine 702 (see para [0119], Figure 25) in the central hull area.  Schaper teaches one embodiment (Figure 3) where a drive shaft extends through the interface between the main chassis and the firs final drive.
Goodwin teaches a hybrid vehicle drive that includes a diel engine (see para [0030], line 3) as one of several engine options for powering the vehicle.
It would have been obvious to one of ordinary skill in the art to configure the engine of the combination as a diesel engine, as taught by Goodwin, in order to improve fuel efficiency of the vehicle.
Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Schaper as applied to claims 2-4, 6, 8, 11, 12, 14, and 17-19 above, and further in view of Reeves (PGPub 2008/0236376).
Regarding claims 7 and 15, the combination lacks a nose piece that includes any of: an IED (improvised explosive device) defeat roller; a marsupial UGV (unmanned ground vehicle) ramp; a ground-penetrating radar; and a mine plow.  
Reeves teaches a modular tracked vehicle having a mine detonation roller 12 detachably connected at its front end and a mine plow 16.
It would have been obvious to one of ordinary skill in the art to provide a nose piece having an explosive defeat roller, as taught by Reeves, in order to use the tracked vehicle in for military purposes.
Regarding claim 16, the combination is not explicit regarding a computing device disposed within the chassis hull and the first nose piece to control a function of the first nose piece conducted over a communication channel that extends between the chassis hull and the first nose piece.  However, controls for operating the nose piece equipment are required and it is old and well known and would have been obvious to one of ordinary skill in the art to provide control device on the vehicle chassis in communication with the nose piece, in order to adequately control tools mounted on the nose piece.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Schaper as applied to claims 2-4, 6, 8, 11, 12, 14, and 17-19 above, and further in view of Andrus (USPN 8,201,649).
Regarding claims 9 and 10, the combination lacks a teaching wherein the top-mount assemblies include any of: a MICLIC (Mine Clearing Line Charge); an anti-aircraft gun; a remotely controlled weapon station; a vertically-extendable camera system; a UAV (unmanned aerial vehicle) platform; and a scissor lift.  
Andrus teaches a modular tracked vehicle having interchangeable top-mount assemblies 16 for including a remote-controlled assembly and a vertically movable camera system.  It includes multiple removable panels (see Figure 2 and 10 and col. 6, lines 5-17).  
It would have been obvious to one of ordinary skill in the art to provide a top mounted assembly including a vertically movable camera and removable panels on the chassis to cover and allow access to components on the chassis, as taught by Andrus, in order to use the vehicle for a wide variety of purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hass teaches a modular vehicle having removable nose and back end drove parts.
Zerweck teaches a modular tracked vehicle.
Pfennig, Halliday, Bruner, Harmon, Looney, Mackarvich, and Goldenberg teach modular vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/